Citation Nr: 0402038	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  99-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee injury.

2.  Entitlement to service connection for a right knee injury

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a right 
knee disability and sinusitis will be addressed in the remand 
section below.


FINDING OF FACT

The veteran does not have a left knee disability.

CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 C.F.R. § 
3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are silent for any complaints, 
treatment, or diagnosis of a left knee disability.  

A March 1999 VA treatment record indicated that the veteran 
reported occasional cramps in his legs and sometimes he got 
up early because of it and also stated that it hurt to squat 
and his knees felt stiff at that time.  The veteran indicated 
that Tylenol helped.  Bilateral x-rays of the knees showed no 
osseous, joint space or soft tissue abnormalities noted.  

At his June 2003 Travel Board hearing, the veteran testified 
that while in officers training at Fort Belvoir he was doing 
squat jumps and he injured his legs.  He indicated that he 
was treated with an Ace bandage on his right leg even though 
he contends he injured both legs.  The veteran indicated that 
the doctor asked him which one hurt worse and that was the 
one that was treated.  He indicated that he picked the right 
one because he had injured it in high school.  The veteran 
reported that he was told not to do squat jumps and to return 
in 2 or 3 weeks.  

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

In the case now before the Board of Veterans' Appeals, the RO 
sent the veteran a letter in February 2001 informing him of 
the evidence and information needed to substantiate his 
claim.  The veteran was afforded a Travel Board hearing in 
June 2003.  In July 2003, the RO notified the veteran that 
the case was being forwarded to the Board of Veterans' 
Appeals, and that the veteran could send additional evidence 
to the Board.  Over the course of development of the claim, 
the veteran has been made aware of the information and 
evidence necessary to substantiate his claim for entitlement 
to service connection for a left knee disability and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  He 
also has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  The 
veteran has been notified of the evidence and information 
necessary to substantiate these claims, and he has been 
notified of VA's efforts to assist him.  In the letter of 
February 2001, he was notified of what VA was doing to obtain 
evidence and information on his behalf, and he was informed 
of what information and evidence he needed to provide.  (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim on appeal.  For these reasons, 
further development of this issue is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

Service medical records do not show a left knee disability 
and there are no subsequent medical records concerning a 
diagnosis of a left knee disability.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a 




left knee disability.  However, there is no medical evidence 
of record, which establishes that the veteran currently has a 
left knee disability.  Under these circumstances, there is no 
basis on which to grant service connection for a left knee 
disability.

ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The veteran is claiming service connection for a right knee 
disability and sinusitis.  Service medical records show that 
the veteran's June 1961 medical evaluation as a ROTC cadet 
indicated the veteran gave a history of hay fever occurring 
usually in the fall.  The last episode was in the fall of 
1960.  The episodes began when the veteran was 14 years of 
age and manifested by a "runny nose".  It was noted that he 
was never ill enough to stop school or require 
hospitalization.  It was noted that the veteran had not 
received desensitization and there was no history of familial 
allergies.  On his August 1961 Report of Medical History, the 
veteran reported that he had broken his right leg in 1951.  
In September 1961, the veteran was treated for a strain to 
the lateral heel of gastrocnemius.  It was noted that there 
was no nerve involvement or tendon rupture.  The veteran was 
prescribed an Ace wrap.  At the end of September 1961, it was 
noted that the veteran's condition had improved.  The veteran 
was noted to still have difficulty on squat jumps and the 
examiner instructed the veteran to do no squat jumps for 2 
weeks.  The veteran's separation examination dated January 
1963 showed normal clinical evaluation of the lower 
extremities as well as normal sinuses.  

At his June 2003 Travel Board hearing, the veteran testified 
that he was treated for his sinuses after he was separated 
from the service in 1968 at Kennedy Hospital, but those 
records were not in the veteran's claims file.  

Since certain medical records are not in the veteran's claims 
file and there has been no VA examination to determine the 
nature or etiology of the veteran's right knee disability and 
sinusitis, the Board believes that further development of the 
medical record is necessary with regard to these issues.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorders at issue.  
After obtaining appropriate consent from 
the veteran to the release of medical 
records, the RO should contact any 
medical care providers reported by the 
veteran and request copies of pertinent 
records.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of his right knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
all diagnoses of the right knee that the 
veteran has.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disorder is the result of 
any disease or injury in service.  A 
complete rationale for the opinion must 
be provided.  In addition, if the 
disorder pre-existed service, was the 
condition aggravated or worsened by 
military service?

3.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
etiology of his sinusitis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
whether the veteran has a disability 
manifested by sinusitis.

          B.  If the veteran does have a 
sinusitis disability, the examiner should 
state a medical opinion as to whether it 
is at least as likely as not that the 
disorder is the result of any disease or 
injury in service.  A complete rationale 
for the opinion must be provided.  In 
addition, if the disorder pre-existed 
service, was the condition aggravated or 
worsened by military service?

4.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



